Exhibit 10.1

AMENDMENT NO. 1

TO

CREDIT AGREEMENT

This AMENDMENT NO. 1, dated as of April 7, 2017 (this “Amendment”), to the
Credit Agreement, dated as of December 7, 2016 (as amended by the First
Incremental Agreement (as defined below) and as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Conduent Incorporated, a New York corporation (“Holdings”), Conduent
Business Services, LLC (f/k/a Xerox Business Services, LLC), a Delaware limited
liability company (the “U.S. Borrower”), Affiliated Computer Services
International B.V., a private limited company (besloten vennootschap met
beperkte aansprakelijkheid) organized under the laws of the Netherlands, having
its official seat in Amsterdam, the Netherlands and registered in the Trade
Register of the Dutch Chamber of Commerce under number 34160388 (the “Dutch
Borrower” and, together with the U.S. Borrower, the “Borrowers”), Conduent
Finance, Inc., a Delaware corporation (“Conduent Finance”), the Lenders or other
financial institutions or entities from time to time party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Borrowers have requested to amend the Credit Agreement to effect
the changes described below;

WHEREAS, Citibank, N.A., JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, BNP Paribas Securities Corp., Credit Suisse
Securities (USA) LLC, Goldman Sachs Bank USA, Mizuho Bank, Ltd., The Bank of
Tokyo-Mitsubishi UFJ, Ltd., U.S. Bank, National Association, Keybanc Capital
Markets Inc., PNC Capital Markets LLC and SunTrust Robinson Humphrey, Inc. will
act as joint lead arrangers and joint bookrunning managers for purposes of this
Amendment (the “Amendment No. 1 Lead Arrangers”); and

WHEREAS, each Lender holding Term B Loans or First Incremental Term Loans (as
defined below) (the Term B Loans and the First Incremental Term Loans,
collectively, the “Existing Term B Loans”, and the Lenders with Existing Term B
Loans, the “Existing Term B Lenders”) and each other Lender that executes and
delivers a consent (a “Consent”) in the form of Exhibit A to this Amendment by
5:00 p.m., New York City time on April 3, 2017 (the “Consent Deadline”) will
have agreed to the terms of this Amendment upon the effectiveness of this
Amendment on the Amendment No. 1 Effective Date (as defined below).

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:

Section 1. Amendments to the Credit Agreement.

The Credit Agreement is, effective as of the Amendment No. 1 Effective Date (as
defined below), hereby as follows:

(a) The following new defined terms are added to Section 1.01 of the Credit
Agreement in appropriate alphabetical order:



--------------------------------------------------------------------------------

“Amendment No. 1 Effective Date” means April 7, 2017.

“Amendment No. 1” means that certain Amendment No. 1 to this Agreement, dated as
of the Amendment No. 1 Effective Date, among Holdings, the Borrowers, Conduent
Finance, the Administrative Agent and the Lenders party thereto.

“First Incremental Agreement” means that certain First Incremental Agreement,
dated as of January 3, 2017, among the Administrative Agent, the U.S. Borrower,
the other Loan Parties party thereto and the initial lenders party thereto.

“First Incremental Term Lender” means the Incremental Term Loans (as defined in
the First Incremental Agreement).

“First Incremental Term Loans” means the Incremental Term Loans (as defined in
the First Incremental Agreement).

(b) The definition of “Applicable Rate” in Section 1.01 of the Credit Agreement
is amended by replacing clauses (c) and (d) thereof with the following:

“(c) (i) 5.50%, in the case of Eurocurrency Term B Loans and Eurocurrency First
Incremental Term Loans, for any day prior to the Amendment No. 1 Effective Date,
and (ii) 4.00%, in the case of Eurocurrency Term B Loans and Eurocurrency First
Incremental Term Loans, for any day on or after the Amendment No. 1 Effective
Date, (d) (i) 4.50%, in the case of Base Rate Term B Loans and Base Rate First
Incremental Term Loans, for any day prior to the Amendment No. 1 Effective Date,
and (ii) 3.00%, in the case of Base Rate Term B Loans and Base Rate First
Incremental Term Loans, for any day on or after the Amendment No. 1 Effective
Date”.

(c) The definition of “Base Rate” in Section 1.01 of the Credit Agreement is
amended by inserting the word “and” before clause (c) thereof and deleting the
words “and (d) in the case of Term B Loans, 1.75%”.

(d) The definition of “Eurocurrency Rate” in Section 1.01 of the Credit
Agreement is amended by deleting the reference to “, (i)” and deleting clause
(ii) in the second proviso thereof.

(e) Section 2.10(a)(iii) of the Credit Agreement is amended by (i) deleting both
references to “on or prior to the date that is twelve months after the Closing
Date” and replacing such references with “on or prior to the date that is six
months after the Amendment No. 1 Effective Date”, (ii) deleting each reference
therein to “any Term B Loans” and replacing such references with “any Term B
Loans or First Incremental Term Loans”, (iii) deleting the reference to “the
applicable Term B Lenders” and replacing such reference with “the applicable
Term B Lenders or First Incremental Term Lenders” and (iv) adding the following
sentence after the last sentence of thereof:

“Notwithstanding anything to the contrary in the First Incremental Agreement,
the provisions of this Section 2.10(a)(iii) shall replace and supersede the
second, third and fourth sentences of Section 4 of the First Incremental
Agreement.”

 

-2-



--------------------------------------------------------------------------------

(f) Section 2.10(b)(iv) of the Credit Agreement is amended by deleting the
references to “3.00 to 1.00”, “2.50 to 1.00” and “2.00 to 1.00” therein and
replacing such references with “3.25 to 1.00”, “2.75 to 1.00” and “2.25 to
1.00”, respectively.

Section 2. Conditions Precedent to the Effectiveness of this Amendment.

This Amendment shall become effective as of the date first written above when,
and only when, each of the following conditions precedent shall have been
satisfied or waived (the “Amendment No. 1 Effective Date”):

(a) Executed Counterparts. The Administrative Agent shall have received this
Amendment, duly executed by the Borrowers, Holdings, Conduent Finance, the
Guarantors, the initial New Lender (as defined below) and the Administrative
Agent.

(b) Executed Consents. The Administrative Agent shall have received a Consent in
the form of Exhibit A to this Amendment, duly executed by each Existing Term B
Lender (excluding any Non-Consenting Lender (as defined below)) and other
Lenders representing (i) the Required Term B Lenders and (ii) the Required
Lenders immediately prior to the Amendment No. 1 Effective Date, in each case,
by the Consent Deadline.

(c) No Default or Event of Default. At the time of and immediately after giving
effect to this Amendment, no Default or Event of Default shall have occurred and
be continuing.

(d) Representations and Warranties. The representations and warranties of the
Borrowers set forth in Section 3 of this Amendment shall be true and correct in
all material respects (except that any representation and warranty that is
qualified by materiality shall be true and correct in all respects) on and as of
the Amendment No. 1 Effective Date, except where any representation and warranty
is expressly made as of a specific earlier date, such representation and
warranty shall be true in all material respects as of any such earlier date.

(e) Officer’s Certificate. The Administrative Agent shall have received a
certificate signed by a Responsible Officer of the U.S. Borrower dated the
Amendment No. 1 Effective Date certifying as to the satisfaction of the
conditions set forth in paragraphs (c) and (d) of this Section 2.

(f) Fees and Expenses Paid. The fees and expenses set forth in the Amended and
Restated Engagement Letter dated as of April 6, 2017, among Holdings, the U.S.
Borrower and the Amendment No. 1 Lead Arrangers, and the Fee Letter referred to
therein that are required to be paid on or prior to the Amendment No. 1
Effective Date shall have been paid (including, without limitation, the
reasonable and documented fees and out-of-pocket expenses of counsel for such
Amendment No. 1 Lead Arrangers and the Administrative Agent with respect
thereto).

(g) Patriot Act. The initial New Lender shall have received, at least three
Business Days prior to the Amendment No. 1 Effective Date, all documentation and
other information reasonably requested in writing by it at least ten Business
Days prior to the Amendment No. 1 Effective Date in order to allow the initial
New Lender to comply with the Act.

 

-3-



--------------------------------------------------------------------------------

Section 3. Representations and Warranties.

Each Loan Party represents and warrants to the Lenders as of the Amendment No. 1
Effective Date that:

(a) This Amendment has been duly authorized, executed and delivered by such Loan
Party and constitutes the legal, valid and binding obligation of such Loan Party
enforceable against such Loan Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law; and

(b) The representations and warranties of the U.S. Borrower and each other Loan
Party contained in Article III of the Credit Agreement or any other Loan
Document shall be true and correct in all material respects (except that any
representation and warranty that is qualified by materiality shall be true and
correct in all respects) on and as of the date of this Amendment, except where
any representation and warranty is expressly made as of a specific earlier date,
such representation and warranty shall be true in all material respects as of
any such earlier date.

Section 4. New Lenders and Non-Consenting Lenders.

(a) If any Existing Term B Lender (each, a “Non-Consenting Lender”) declines or
fails to consent to this Amendment by failing to return an executed Consent to
the Administrative Agent prior to the Consent Deadline or elects to assign its
Existing Term B Loans as provided in its executed Consent, then pursuant to and
in compliance with the terms of Section 2.18(b) of the Credit Agreement, such
Non-Consenting Lender may be replaced and all of its interests, rights and
obligations under the Credit Agreement and the related Loan Documents with
respect to its Existing Term B Loans purchased and assumed by either a new
lender or an existing Lender which is willing to increase its Existing Term B
Loans. As of the Amendment No. 1 Effective Date, each Non-Consenting Lender will
be deemed to have executed an Assignment and Assumption Agreement (“Assignment
Agreement”) for all of its then outstanding Existing Term B Loans and will be
deemed to have assigned all of its then outstanding Existing Term B Loans to
Citibank, N.A. (the “New Lender”), in each case pursuant to and in compliance
with the terms of Section 2.18(b) of the Credit Agreement.

(b) The New Lender hereby (i) confirms that it has received a copy of the Credit
Agreement and the other Loan Documents and the exhibits thereto, together with
copies of the financial statements referred to therein and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment, (ii) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, (iii) appoints and authorizes the Administrative Agent to
take such actions as agent on its behalf and to exercise such powers under the
Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto and (iv) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

(c) The Administrative Agent hereby (i) consents to this Amendment and consents
to the assignment of the then outstanding Existing Term B Loans of each
Non-Consenting Lender to the New Lender in accordance with Section 9.04 of the
Credit Agreement and (ii) agrees that no assignment fees specified in
Section 9.04 shall be required to be paid by the Borrowers in connection with
such assignment.

 

-4-



--------------------------------------------------------------------------------

(d) This Amendment shall constitute the notice required under Section 2.18(b) of
the Credit Agreement.

(e) For the avoidance of doubt, all Existing Term B Loans shall continue to be
outstanding as Term B Loans or First Incremental Term Loans, as applicable,
under the Credit Agreement (as amended hereby) on and after the Amendment No. 1
Effective Date, subject to the terms of this Amendment and for the avoidance of
doubt the Term B Loans and First Incremental Term Loans shall continue as the
same Class of Term Loans for all purposes under the Credit Agreement.

Section 5. Fees and Expenses.

The U.S. Borrower agrees to pay in accordance with the terms of Section 9.03 of
the Credit Agreement all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent in connection with the preparation and
administrative of this Amendment (including the reasonable and documented fees
and out-of-pocket expenses of counsel for the Administrative Agent with respect
thereto, subject to the limitations set forth in Section 9.03 of the Credit
Agreement).

Section 6. Reference to the Effect on the Loan Documents.

(a) As of the Amendment No. 1 Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder”, “thereof”
and words of like import), shall mean and be a reference to the Credit Agreement
as amended hereby, and this Amendment and the Credit Agreement shall be read
together and construed as a single instrument. Each of the table of contents and
lists of Exhibits and Schedules of the Credit Agreement shall be amended to
reflect the changes made in this Amendment as of the Amendment No. 1 Effective
Date.

(b) Except as expressly amended hereby or specifically waived above, all of the
terms and provisions of the Credit Agreement and all other Loan Documents are
and shall remain in full force and effect and are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders, the Borrowers, Holdings, Conduent Finance, the Arrangers
or the Administrative Agent under any of the Loan Documents, nor constitute a
waiver or amendment of any other provision of any of the Loan Documents or for
any purpose except as expressly set forth herein. Each of the parties hereto
acknowledge that this Amendment shall not be construed as a novation of the
Credit Agreement.

(d) This Amendment is a Loan Document.

Section 7. Consent and Affirmation.

(a) Each of the Guarantors, in its capacity as a guarantor under the Guarantee
Agreement and a Pledgor under the Security Agreement or the Holdings Pledge
Agreement, as the case may be, and as a party to each other Loan Document to
which it is a party, hereby (i) consents to the execution, delivery and
performance of this Amendment and agrees that each of the Loan Documents to
which it is a party is, and shall continue to be, in full force and effect and
is hereby in all respects ratified and confirmed on the Amendment No. 1
Effective Date, except that, on and after the Closing Date, each reference to
the “Credit Agreement”, “thereunder”, “thereof”, “therein” or words of like
import referring

 

-5-



--------------------------------------------------------------------------------

to the Credit Agreement shall mean and be a reference to the Credit Agreement as
amended and otherwise modified by this Amendment and (ii) affirms and confirms
its guarantee of the Obligations and its pledge/or grant of a security interest
in its assets as Collateral to secure the Obligations with all such security
interests continuing in full force and effect after giving effect to this
Amendment and that the Loan Documents to which each of the Guarantors is a party
and all of the Collateral described therein do, and shall continue to, secure
the payment of all of the Obligations.

(b) The U.S. Borrower hereby (i) agrees that each of the Loan Documents to which
it is a party is, and shall continue to be, in full force and effect and is
hereby in all respects ratified and confirmed on the Amendment No. 1 Effective
Date, except that, on and after the Amendment No. 1 Effective Date, each
reference to the “Credit Agreement”, “thereunder”, “thereof”, “therein” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement as amended and otherwise modified by this Amendment and
(ii) affirms and confirms its pledge/or grant of a security interest in its
assets as Collateral to secure the Obligations with all such security interests
continuing in full force and effect after giving effect to this Amendment and
that the Loan Documents to which it is a party and all of the Collateral
described therein do, and shall continue to, secure the payment of all of the
Obligations.

Section 8. Execution in Counterparts.

This Amendment may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Amendment by facsimile or .pdf
shall be effective as delivery of a manually executed counterpart of this
Agreement.

Section 9. Headings.

The Section headings used herein are for convenience of reference only, are not
part of this Amendment and shall not affect the construction of, or be taken
into consideration in interpreting, this Amendment.

Section 10. Notices.

All communications and notices hereunder shall be given as provided in the
Credit Agreement. For purposes of the Credit Agreement, the initial notice
address of the initial New Lender shall be as separately identified to the
Administrative Agent.

Section 11. Severability.

Any provision of this Amendment held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

Section 12. Successors.

The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.

 

-6-



--------------------------------------------------------------------------------

Section 13. Governing Law, Consent to Jurisdiction and Service of Process;
Waiver of Jury Trial.

The provisions of Sections 9.09 and 9.10 of the Credit Agreement are
incorporated herein by reference, mutatis mutandis, as if a part hereof.

[SIGNATURE PAGES FOLLOW]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and general partners thereunto duly authorized, as
of the date first written above.

 

CONDUENT BUSINESS SERVICES, LLC By:   /s/ Brian J. Webb-Walsh   Name:   Brian J.
Webb-Walsh   Title:   Executive Vice President

 

CONDUENT INCORPORATED By:   /s/ Brian J. Webb-Walsh   Name:   Brian J.
Webb-Walsh   Title:   Executive Vice President and Chief Financial Officer

 

AFFILIATED COMPUTER SERVICES

INTERNATIONAL B.V.

By:   /s/ Sonja JMG Poels   Name:   Sonja JMG Poels   Title:   Director

 

CONDUENT FINANCE, INC. By:   /s/ Douglas H. Marshall   Name:   Douglas H.
Marshall   Title:   Secretary

 

[Signature Page to Amendment No. 1]

Conduent Repricing



--------------------------------------------------------------------------------

CONDUENT HERITAGE, LLC

CONDUENT EDI SOLUTIONS, INC.

CONDUENT CARE AND QUALITY SOLUTIONS, INC.

CONDUENT HUMAN SERVICES, LLC

CONDUENT HEALTHCARE TECHNOLOGY SOLUTIONS, LLC

CONDUENT ENTERPRISE SOLUTIONS, LLC

CONDUENT BPO SERVICES, INC.

CONDUENT GOVERNMENT RECORDS SERVICES, INC.

CONDUENT TITLE RECORDS CORPORATION

CONDUENT TMC, INC.

CONDUENT GOVERNMENT SYSTEMS, LLC

CONDUENT FEDERAL SOLUTIONS, LLC

CONDUENT PUBLIC HEALTH SOLUTIONS, INC.

THE NATIONAL ABANDONED PROPERTY PROCESSING CORPORATION

CONDUENT UNCLAIMED PROPERTY SYSTEMS, INC.

EDUCATION SALES AND MARKETING, LLC

CONDUENT EDUCATION SOLUTIONS, LLC

CONDUENT DEFENSE, LLC

CONDUENT MIDDLE EAST, INC.

CONDUENT PARKINDY LLC

CONDUENT BUSINESS PROCESS OPTIMIZATION SERVICES, INC.

CONDUENT TRANSPORT SOLUTIONS, INC.

CONSULTEC IPA, INC.

CONDUENT CONSULTANT HOLDINGS CORPORATION

CONDUENT HEALTHCARE PROVIDER CONSULTING SOLUTIONS, INC.

CONDUENT HEALTH ANALYTICS, INC.

BREAKAWAY HEALTHCARE AND LIFE SCIENCES, LLC

HEALTH TECHNOLOGY ACQUISITION COMPANY

CONDUENT WORKERS COMPENSATION HOLDINGS, INC.

ISG SERVICES, LLC

CONDUENT CARE SOLUTIONS, LLC

CONDUENT WORKERS COMPENSATION, LLC

CDR ASSOCIATES, L.L.C.

TMS HEALTH, LLC

CONDUENT EDUCATION LOAN SERVICES LLC

CONDUENT PAYMENT INTEGRITY SOLUTIONS, INC.

CONDUENT PERFORMANCE IMPROVEMENT SOLUTIONS, INC.

SUPERIOR VENTURE PARTNER, INC.

XEROX RELOCATION & ASSIGNMENT SERVICES, LLC

CONDUENT IMAGE SOLUTIONS, INC.

CONDUENT SECURITIES SERVICES, INC.

CONDUENT HEALTHCARE INFORMATION SERVICES, INC.

INTELLINEX LLC

CONDUENT LEARNING SERVICES, INC.

CONDUENT CUSTOMER CARE SOLUTIONS, INC.

NEWSPAPER SERVICES HOLDING, INC.

CONDUENT WIRELESS DATA SERVICES NORTH AMERICA, INC.

CONDUENT WIRELESS DATA SERVICES (OPERATIONS), INC.

CONDUENT WDS GLOBAL – TEXAS, INC.

ACS ASSET MANAGEMENT GROUP, LLC

CONDUENT LEGAL & COMPLIANCE SOLUTIONS, LLC

CONDUENT COMMERCIAL SOLUTIONS, LLC

CONDUENT STATE & LOCAL SOLUTIONS, INC.

CONDUENT BILL REVIEW CORPORATION

CONDUENT HEALTH ASSESSMENT ENTERPRISES, LLC

CONDUENT HEALTH ASSESSMENTS, LLC

CONDUENT MEDICAL EXAMS LLC

TMS HEALTH PATIENT ACCESS SOLUTIONS, LLC

ACS@XEROX LLC

CONDUENT MORTGAGE SERVICES, INC.

CONDUENT COMPLIANCE & RISK CONSULTING CORPORATION

 

By:   /s/ Brian J. Webb-Walsh   Name:   Brian J. Webb-Walsh   Title:   Senior
Vice President

 

 

[Signature Page to Amendment No. 1]

Conduent Repricing



--------------------------------------------------------------------------------

CONDUENT HEALTH ADMINISTRATION, INC.

CONDUENT CARD SERVICES, LLC

By:   /s/ Brian J. Webb-Walsh   Name:   Brian J. Webb-Walsh   Title:   President
and Secretary

 

CONDUENT STATE HEALTHCARE, LLC

CONDUENT LENDING, INC.

By:   /s/ Brian J. Webb-Walsh   Name:   Brian J. Webb-Walsh   Title:   Chief
Financial Officer

 

CONDUENT HR CONSULTING, LLC

By:   /s/ J. Michael Peffer   Name:   J. Michael Peffer   Title:   Vice
President and Secretary

 

CONDUENT SECURITIES, LLC

By:   /s/ Nicolas Medina   Name:   Nicolas Medina   Title:   President and Chief
Compliance Officer

 

CONDUENT PROTECTION SERVICES, INC.

By:   /s/ Andrew Buruato   Name:   Andrew Buruato   Title:   President and
Secretary

[Signature Page to Amendment No. 1]

Conduent Repricing



--------------------------------------------------------------------------------

CONDUENT HEALTHY COMMUNITIES CORPORATION

By:   /s/ Brian J. Webb-Walsh   Name:   Brian J. Webb-Walsh   Title:   Senior
Vice President

 

CONDUENT HEALTHCARE KNOWLEDGE SOLUTIONS, INC.

By:   /s/ Brian J. Webb-Walsh   Name:   Brian J. Webb-Walsh   Title:   Senior
Vice President

 

CONDUENT TRADEONE MARKETING, INC.

By:   /s/ Brian J. Webb-Walsh   Name:   Brian J. Webb-Walsh   Title:   Senior
Vice President

 

CONDUENT CARE MANAGEMENT, INC. By:   /s/ Brian J. Webb-Walsh   Name:   Brian J.
Webb-Walsh   Title:   Senior Vice President

 

ACS E-SERVICES, LLC

By:   /s/ Brian J. Webb-Walsh   Name:   Brian J. Webb-Walsh   Title:   Senior
Vice President

[Signature Page to Amendment No. 1]

Conduent Repricing



--------------------------------------------------------------------------------

XEROX HR SOLUTIONS, LLC

By:   /s/ Brian J. Webb-Walsh   Name:   Brian J. Webb-Walsh   Title:   Senior
Vice President

 

XEROX HR SOLUTIONS, LLP

By:   /s/ Brian J. Webb-Walsh   Name:   Brian J. Webb-Walsh   Title:   Senior
Vice President

 

XEROX EDUCATION SERVICES, LLC

By:   /s/ Brian J. Webb-Walsh   Name:   Brian J. Webb-Walsh   Title:   Senior
Vice President

 

EDUCATION SERVICES COMPANY, LLC

By:   /s/ Brian J. Webb-Walsh   Name:   Brian J. Webb-Walsh   Title:   Senior
Vice President

[Signature Page to Amendment No. 1]

Conduent Repricing



--------------------------------------------------------------------------------

CITIBANK, N.A., as initial New Lender By:   /s/ Caesar W. Wyszomirski   Name:  
Caesar W. Wyszomirski   Title:   Director

[Signature Page to Amendment No. 1]

Conduent Repricing



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

    as Administrative Agent

By:   /s/ John Kowalczuk   Name:   John Kowalczuk   Title:   Executive Director

[Signature Page to Amendment No. 1]

Conduent Repricing